Citation Nr: 0106770	
Decision Date: 03/07/01    Archive Date: 03/16/01

DOCKET NO.  98-16 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an evaluation in excess of 70 percent for 
post-traumatic stress disorder (PTSD).

2.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance, or on being housebound.


REPRESENTATION

Appellant represented by:	R. Edward Bates, attorney


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant is a combat-decorated veteran of World War II; 
he served on active duty in the United States Army from 
November 1942 to November 1945.

This case originally came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida which, in part, denied the 
appellant's claim of entitlement to additional compensation 
at the housebound or aid and attendance rate.  

In the October 1999 remand that directed, as per Manlincon v. 
West, 12 Vet. App. 238 (1999), the issuance of a Statement of 
the Case on the issue of entitlement to a rating in excess of 
70 percent for post-traumatic stress disorder (PTSD), the 
Board deferred the appellant's claim of entitlement to 
special monthly compensation because it was inextricably 
intertwined with the increased rating issue.  However, the RO 
failed to address the special monthly compensation claim on 
remand.


REMAND

In its April 1997 rating action granting a rating increase 
from 30 percent to 70 percent for the appellant's PTSD 
disability, the RO assigned an effective date of August 20, 
1996.  This was the date of a VA medical report that 
addressed the intensity of the appellant's PTSD symptoms.  
This report, being an informal claim for increased benefits 
under 38 C.F.R. § 3.157(b)(1), represents the date of the 
claim.

The October 1999 Statement of the Case indicates that the 
appellant's service-connected PTSD has been evaluated under 
38 C.F.R. § 4.130, which contemplates mental disorders.  
Generally, the same rating criteria apply to all disorders 
listed under 38 C.F.R. § 4.130, including PTSD.  However, the 
rating criteria that currently apply to mental disorders were 
amended effective in November 1996; prior to November 7, 
1996, mental disorders had been evaluated under the 
provisions of 38 C.F.R. § 4.132.  

The United States Court of Appeals for Veterans Claims (the 
Court) has stated that where laws or regulations change after 
a claim has been filed or reopened but before the 
administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Here, since the date of 
the claim is August 20, 1996, either the previous or the 
current rating criteria may apply, whichever are most 
favorable to the appellant, for his service-connected PTSD, 
beginning in November 1996.  The appellant must be afforded 
review of the applicable rating for his PTSD for all 
applicable periods, under both the old and new criteria for 
nervous disorders.

The Board notes that the appellant last underwent a VA 
psychiatric examination in 1997, and that the most recent 
medical evidence of record dates from 1998.  It does not 
appear that the appellant has been afforded an aid and 
attendance examination.  The Board finds that the medical 
evidence of record does not provide adequate clinical 
findings with which to assess the current severity of the 
appellant's PTSD or to ascertain if the appellant requires 
the assistance of another person to perform the functions of 
daily living due to his service-connected disabilities.

These considerations require further investigation by medical 
professionals, inasmuch as the Board is prohibited from 
basing its decision on its own unsubstantiated medical 
opinions.  Colvin v. Derwinski, Vet. App. 171, 175 (1991).  
In addition, the duty to assist includes obtaining medical 
records and examinations where indicated by the facts and 
circumstances of an individual case.  See Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Court has stated that 
the Board's task is to make findings based on evidence of 
record- not to supply missing facts.  Beaty v. Brown, 6 Vet. 
App. 532 (1994).  Thus, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the appellant to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).  The 
RO should schedule the appellant for all appropriate medical 
examinations, including psychiatric and aid and attendance 
examinations.  Any additional reports of inpatient or 
outpatient treatment should be obtained as well so as to 
ensure complete appellate review.

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) was signed into law.  Among other 
things, this law redefines the obligations of VA with respect 
to the duty to assist.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  Karnas, 
1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant for PTSD and 
his various medical conditions since 
1997.  These records should be obtained 
and associated with the claims file.  The 
appellant should be requested to sign and 
submit appropriate consent forms to 
release private medical reports to the 
VA.  To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims file should contain documentation 
of the attempts made.  The appellant and 
his attorney should also be informed of 
the negative results.  38 C.F.R. § 3.159.  

2.  The appellant should be afforded a VA 
psychiatric examination to evaluate the 
severity of his PTSD.  The claims file, 
and the records received pursuant to the 
above paragraph, should be made available 
to the examiner for review before the 
examination.  The psychiatric examiner 
should utilize the data contained in the 
claims file and offer an opinion as to 
the severity of the appellant's PTSD as 
it bears on the occupational and social 
impairment of the appellant rather than 
solely on the examiner's assessment of 
the level of disability at the moment of 
the examination.  Additionally, all 
necessary tests and studies should be 
conducted.

Based upon the review of the record and 
the examination, the examiner should 
provide a Global Assessment of 
Functioning (GAF) Score indicating the 
level of impairment produced by the 
service-connected psychiatric disability 
for the years since 1996 to the present.  
It is imperative that the examiner also 
provide an explanation of the GAF score 
for purposes of due process under Thurber 
v. Brown, 5 Vet. App. 119 (1993).

The examiner should also comment on 
degree, if any, of 
industrial/occupational and social 
impairment produced solely by the 
service-connected PTSD, if possible.  The 
examiner should specifically indicate 
what impact the appellant's service-
connected PTSD may have on his inability 
to perform the activities of daily living 
as opposed to his non-service connected 
medical conditions.  The examiner is 
requested to provide a complete rationale 
for any opinion expressed.  

3.  The RO should schedule the appellant 
for an examination for housebound status 
or permanent need for regular aid and 
attendance to determine the nature and 
extent of his present disorders.  The 
examiner should describe all of the 
appellant's health problems, both mental 
and physical, and their impact on his 
ability to perform the functions of daily 
living.  The claims file, and the records 
received pursuant to the above 
paragraphs, should be made available to 
the examiner prior to the examination.  
All indicated tests and studies should be 
done, and all subjective complaints and 
objective findings should be reported in 
detail.  

In particular, the examiner is requested 
to evaluate whether the appellant is in 
need of regular aid and attendance of 
another and, if so, to delineate the 
disorder(s) that result in this 
conclusion.  Specifically, the examiner 
should determine whether he requires the 
services of another on a daily basis, and 
if so, the specific rationale for such a 
determination, including which specific 
conditions are responsible and the extent 
to which each is responsible.  In 
addition, the examiner should determine 
whether the appellant is confined to his 
dwelling as a result of his disorders, 
and whether this confinement will 
continue during his lifetime.  Finally, 
the examiner should state whether the 
appellant's various disabilities are 
subject to improvement through 
appropriate treatment.

The aid and attendance examiner should 
complete the examination report, 
responding to all questions therein, 
including whether the appellant is able 
to feed, dress himself, attend to the 
wants of nature, ambulate outside the 
home without assistance, protect himself 
from dangers in his environment, etc., 
and specify what disabilities are 
implicated in his inability to perform 
such self-care tasks.  

4.  After completion of the above, the RO 
should again adjudicate the appellant's 
increased rating claim and his claim for 
entitlement to additional compensation 
benefits based upon the need for regular 
aid and attendance or being housebound 
with consideration of all pertinent 
regulations and all appropriate legal 
bases.  In adjudicating the PTSD rating 
claim, the RO must consider all the 
evidence of record and the RO should 
determine whether the old regulations or 
the revised regulations, effective 
November 7, 1996, are most favorable to 
the appellant.  38 C.F.R. § 4.132 (1996); 
38 C.F.R. § 4.130 (2000).

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 (November 
17, 2000), 00-92 (December 13, 2000), and 
01-02 (January 9, 2001), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

6.  If the benefits sought on appeal 
remain denied, the appellant and his 
attorney should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

7.  The appellant is hereby notified that 
it is his responsibility to report for 
any scheduled examination and to 
cooperate in the development of the case, 
and that the consequences of failure to 
report for a VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHRISTOPHER P. KISSEL
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


